ELIZABETH ARDEN, INC.


Nonqualified Stock Option Agreement

1.         Grant of Option.  

In accordance with and subject to the terms and conditions of (a) the Elizabeth
Arden, Inc. Non-Employee Director Stock Option Plan, as it may be amended from
time to time (the "Plan"), a copy of which is attached hereto as Exhibit A, and
(b) this Nonqualified Stock Option Agreement (the "Agreement"), Elizabeth Arden,
Inc., a Florida corporation (the "Company"), grants to the optionee identified
on Schedule 1 attached hereto (the "Optionee") a nonqualified stock option (the
"Option") to purchase the number of shares (the "Shares") of its Common Stock,
$.01 par value ("Common Stock"), set forth on Schedule 1, at the option price
set forth in Schedule 1. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.



2.         Acceptance by Optionee.  

The exercise of the Option or any portion thereof is conditioned upon acceptance
by the Optionee of the terms and conditions of this Agreement, as evidenced by
the Optionee's execution of Schedule 1 to this Agreement and the delivery of an
executed copy of Schedule 1 to the Company.



3.          Vesting of Option.  

The Option shall become exercisable in accordance with the vesting schedule set
forth in Schedule 1. In the event that the Optionee ceases to provide services
to the Company or one of its subsidiaries (a "Subsidiary") prior to the date on
which the Option or any portion thereof becomes vested, the non-vested portion
of the Option will be void, and will not become exercisable by the Optionee.



4.          Expiration of Option.  

The Option shall expire on the date set forth in Schedule 1 (the "Expiration
Date") and may not be exercised after such date. Notwithstanding anything to the
contrary contained herein, if the Optionee ceases to provide services to the
Company or a Subsidiary, the Option may be exercised after such date, at the
sole discretion of the Compensation Committee, up to the Expiration Date of the
Option.



5.          Procedure for Exercise.  

The Option may be exercised for the number of Shares specified in a written
notice delivered to the Company at least ten days prior to the date on which
purchase is requested, accompanied by full payment in cash or by certified bank
check, personal check or money order, or, with the consent of the Compensation
Committee, in Common Stock of the Company. In the sole discretion of and subject
to such conditions as may be established by the Compensation Committee, payment
of the option price may also be made by the Company retaining from the Shares to
be delivered upon exercise of the Option, or portion thereof, that number of
Shares having a fair market value on the date of exercise equal to the option
price of the number of Shares with respect to which the Optionee exercises the
Option. If payment is made by the tender of Shares of Common Stock or retention
by the Company of Shares of Common Stock to be delivered upon the exercise of
the Option, the fair market value of each share of Common Stock tendered or
retained, as the case may be, shall be determined as of the day such Shares are
tendered or such Option is exercised, or if no sale or bid has been made on such
date, then on the last preceding day on which such sale or bid shall have been
made. Any excess of the value of the tendered or retained Shares over the option
price will be returned to the Optionee as follows:



(i)      any whole Shares of Common Stock remaining in excess of the purchase
price will be returned to the Optionee in kind, and may be represented by one or
more certificates as determined by the Company in its sole discretion; and

(ii)     any partial Shares of Common Stock remaining in excess of the option
price will be return to the Optionee in cash.

Such payment may also be made in such other manner as the Compensation Committee
determines is appropriate, in its sole discretion. If any applicable law
requires the Company to take any action with respect to the Shares specified in
such notice, or if any action remains to be taken under the Articles of
Incorporation or Bylaws of the Company, as in effect at the time, to effect due
issuance of the Shares, then the Company shall take such action and the day for
delivery of such Shares shall be extended for the period necessary to take such
action. No Optionee shall have any of the rights of a shareholder of the Company
under any Option until the actual issuance of Shares to said Optionee, and prior
to such issuance no adjustment shall be made for dividends, distributions or
other rights in respect of such Shares except as provided under the Plan.

6.         Non-transferability of Stock Options.  

No Option granted hereunder to the Optionee shall be transferable by the
Optionee otherwise than by will, or by the laws of descent and distribution, and
such Option shall be exercisable, during the lifetime of the Optionee, only by
the Optionee.



7.         No Right to Employment.  

Nothing contained in the Plan or in this Agreement, nor any action taken by the
Committee, shall confer upon the Optionee any right with respect to continuation
of providing services to the Company or a Subsidiary nor interfere in any way
with the right of the Company or a Subsidiary to terminate the Optionee's
service at any time with or without cause.



8.          Representations as to Purchase of Shares.  

As a condition of the Company's obligation to issue the Shares upon exercise of
the Option, if requested by the Compensation Committee, the Optionee shall,
concurrently with the delivery of the stock certificate representing the Shares
so purchased, give such written assurances to the Company, in the form and
substance that its counsel reasonably requests, to the effect that the Optionee
is acquiring the Shares for investment and without any present intention of
reselling or redistributing the same in violation of any applicable law, and the
Company shall have the right to endorse the certificate representing the Shares
with an appropriate restrictive legend as to compliance with such law. In the
event that the Company elects to register the Shares under the Securities Act of
1933, as amended, and any applicable state laws, the issuance of such Shares
shall not be subject to the restrictions contained in this paragraph 8.



9.          Compliance With Applicable Law.  

The issuance of the Shares pursuant to the exercise of this Option is subject to
compliance with all applicable laws, including without limitation laws governing
withholding from employees and nonresident aliens for income tax purposes. This
Agreement shall be governed by the laws of the State of Florida and the federal
laws of the United States.



10.          Incorporation of Plan Provisions.  

This Agreement is made pursuant to the Plan and is subject to all the terms and
provisions of the Plan as if the same were fully set forth in this Agreement.
The Optionee hereby acknowledges that he has received, read and understood the
copy of the Plan attached to this Agreement.



11.          Miscellaneous

.  This Agreement shall be binding upon and inure to the benefit of all
successors of the Company. This Agreement may not be amended without the express
written consent of both parties hereto.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Date of Grant set forth in Schedule 1.

 



ELIZABETH ARDEN, INC.

     

By:

 









   



   



   





 

Schedule 1

Nonqualified Stock Option Agreement

 

Name of Optionee:

     

Number of Shares:

     

Option Price Per Share:

     

Date of Grant:

     

Expiration Date:

     

Vesting Schedule:

     

        The undersigned agrees to the terms and conditions of the Nonqualified
Stock Option Agreement of which this Schedule 1 is a part.

 

Date Accepted:

 

    

By:

   













     

Name:

         

Social Security
  Number:

   

 

 

EXHIBIT A

ELIZABETH ARDEN, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN